El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
E! demandante estableció una acción contra la demandada para obligarla al otorgamiento de una escritura de traspaso de cierta propiedad inmueble que se alega fué adquirida por Anselmo Berríos, padre del demandante, en el año 1899, me-diante permuta de otra finca.
*822También se alegaba en la demanda que el demandante liabía estado en posesión de la finca así adquirida del de-mandado por más de diez años, por herencia de sn finado padre, permaneciendo aún inscrita en el registro a nombre de la demandada. El demandante asimismo alegó que en cierta acción reivindicatoría instituida por la demandada en esta acción como demandante, contra el ahora demandante como demandado, se dictó sentencia declarando sin lugar la demanda en julio 15 de 1913, por haberse probado los hechos alegados anteriormente.
En el presente casó la corte inferior declaró con lugar la excepción previa a la demanda basada en que ésta no contenía hechos suficientes para constituir una causa de ac-ción, por aparecer de la faz de dicha demanda que la acción que en ella se ejercita, era una acción personal y estaba prescrita por haber vencido el término que fija el estatuto de prescripción.
El demandante interpone apelación contra la sentencia que declara sin lugar su demanda e insiste en que la corte inferior cometió error al resolver que la acción había pres-crito.
El razonamiento es. que la causa de acción no arranca solamente del contrato de permuta de propiedades celebrado en el año 1,899, sino también del dominio y posesión del in-mueble; que el contrato de permuta celebrado entre la de-mandada y el padre del demandante origina el dominio y la posesión, lo cual, como ha sido admitido, constituye por . tanto el título del demandante, pero ineficaz, por cuanto no se consignó en un documento público; que la demanda se en-camina a consolidar ese título mediante el otorgamiento de una escritura de traspaso y la acción se funda no solamente en el contrato sino- en el estado de derecho creado en favor del demandante por su dominio y posesión durante el tiempo transcurrido, y al cual se ha hecho referencia; que la obli-gación por parte del vendedor de otorgar una escritura no surge del primitivo contrato sino del dominio y posesión del *823adquirente y que puede ejercitarla en cualquier tiempo sin contemplación al contrato ni a su feclia.
La única autoridad que ha sido citada para robustecer esta afirmación es el artículo 1246 en relación con los artícu-los 1865,'1872 y 1874 del Código Civil.
Se sostiene que puesto que el artículo 1246 no fija término alguno para exigir el otorgamiento de la escritura no es de aplicación a esta acción el artículo 1865; que la prescripción empezaría a correr desde la fecha en que se hubiese pedido tal otorgamiento y de acuerdo con las prescripciones de .los artículos 1872 y 1874, debía considerarse que dicho término había comenzado a correr en el presente caso, a partir y des-pués del día 13 de junio de 1913, fecha de la sentencia en la acción reivindicatoría.
El artículo 1246 del Código Civil prescribe lo siguiente:
“Si la ley exigiere el otorgamiento de escritura u otra forma especial para hacer efectivas las obligaciones propias de un contrato los contratantes podrán compelerse recíprocamente a llenar aquella forma desde que hubiese intervenido el consentimiento y demás re-quisitos necesarios para su validez.”
El texto citado no ofrece duda alguna en cuanto a su in-terpretación y determina claramente la fecha en la cual surge la obligación de otorgar la escritura u otro documento formal, a partir de cuya fecha y después de la cual puede esta-blecerse la acción para obligar a tal otorgamiento.
* El artículo 1862 del Código Civil prescribe que: “las ac-ciones prescriben por el mero lapso de tiempo fijado por la ley;” el artículo 1865 dispone que: “Las acciones personales que no tengan señalado término especial de prescripción, prescriben a los quince años;” y el 1870 determina que: “El tiempo para la prescripción de toda clase de acciones cuando no haya disposición especial que otra cosa determine, se con-tará desde el día en que pudieren ejercitarse.”
El caso presente cae de lleno dentro de las prescripciones *824de estos tres artículos y debe estar regulado por ellos. Los artículos 1872 y 1874 prescriben lo siguiente:
“Artículo 1872. — El tiempo de la prescripción de las acciones para exigir el cumplimiento de obligaciones declaradas pór senten-cia comienza desde que la sentencia quedó firme.”
“Artículo 1874. — La prescripción de las acciones se interrumpe por su ejercicio ante los tribunales por reclamación extrajudicial del acreedor y por cualquier acto de reconocimiento de la deuda por el deudor.”
La contestación al razonamiento del demandante fundado en las disposiciones de estos dos artículos, descansa en el hecho de que la sentencia en la acción reivindicatoría no contenía pronunciamiento en (;uanío a la obligación del de-mandante en aquella acción, ahora demandado, de otorgar una escritura formal de traspaso y además en el hecho de que no se ha demostrado que el demandante en este caso, demandado en la referida acción reivindicatoría solicitara que se cumpliera con tal obligación en la expresada acción reivindicatoría ni de otro modo con anterioridad al estable-cimiento de esta acción.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia a.pelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Wolf no intervino en la vista de este caso.